Citation Nr: 1505840	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  10-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee bursitis.

2.  Entitlement to service connection for left foot pes planus, to include as secondary to service-connected right knee bursitis.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1997 to December 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claims, and has been reviewed.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed prior to adjudication of the claims on appeal.

The Veteran claims service connection for his left foot pes planus and a left ankle condition to include as secondary to his service-connected right knee cyst/bursitis.  Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected condition was aggravated by a service-connected condition unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.
  
The Veteran had a VA examination of his left foot in November 2008 that did not include an adequate rationale for the opinions provided.   Accordingly, a new examination with opinion is needed.

Concerning the left ankle, at present there is no medical evidence showing a diagnosed left ankle disability.  The 2008 VA examination noted only left ankle pain.  However, the November 2014 supplemental statement of the case stated that the AOJ reviewed "electronic treatment records from Montana, Amarillo, Boston, Boise, Louisville, Tennessee Valley, Omaha, Milwaukee, and Marion Indiana VA Medical Centers (VAMC) for the period from June 2012 to October 2014".  A Master Patient Index showed records from Amarillo could date to July 2010.  The only records attached in the electronic claims file were from Marion and Fort Wayne VAMCs.  The Board must be able to review records considered by the AOJ.  On remand, the records from the facilities mentioned above that are not contained in the electronic claims file must be uploaded into VBMS or Virtual VA to permit Board review.  In addition, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate VA treatment records from Montana, Amarillo, Boston, Boise, Louisville, Tennessee Valley, Omaha, and Milwaukee VAMCs dating since July 2010 with the electronic claims file.  Additionally, obtain ongoing VA treatment records not already associated with the claims file.

2. Schedule the Veteran for a VA foot examination to obtain an opinion as to whether pes planus of the left foot is related to service or the service-connected right knee cyst/bursitis.  The claims file and electronic treatment records must be reviewed by the examiner.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the left foot pes planus arose in service or is otherwise related to an in-service event?  Please explain why or why not.

b. If not related to service, is it at least as likely as not that the Veteran's left foot pes planus was caused by the Veteran's service-connected right knee bursitis?  Please explain why or why not.

c. If the Veteran's left foot pes planus was not caused by the Veteran's service-connected right knee bursitis, is it at least as likely as not that the left foot pes planus is worsened beyond normal progression (versus a temporary exacerbation of symptoms) by the Veteran's service-connected right knee bursitis?  Please explain why or why not.

d. If the examiner finds the left foot pes planus is permanently worsened by the service-connected right knee bursitis, the examiner should attempt to quantify the degree of worsening beyond the baseline level of pes planus disability that is due to the service-connected right knee disability.

3. After completing the requested actions and any additional development deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




